Orders, Family Court, New York County (George L. Jurow, J.), entered on or about July 2, 2003, which, in a neglect proceeding under Family Court Act article 10, denied respondent-appellant’s motion to reopen the fact-finding hearing based upon newly discovered evidence, unanimously affirmed, without costs.
The motion was properly denied for failure to show that the new witness could not have been earlier discovered in the exercise of due diligence, and that, in any event, the new witness’s probable testimony, as indicated in her affidavit, was essentially cumulative of appellant’s testimony and probably would not have produced a different result at trial (CPLR 5015 [a] [2]). Concur—Mazzarelli, J.E, Sullivan, Friedman, Gonzalez and Catterson, JJ.